Citation Nr: 0216204	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for progesterone 
deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1993 to 
July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part denied the veteran's claim of entitlement to 
service connection for progesterone deficiency.  The veteran 
subsequently perfected this appeal. 

In February 2001, the Board remanded this claim for further 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. Progesterone deficiency is a laboratory finding and not a 
disease or disability, and there is no competent medical 
evidence that the veteran's progesterone deficiency 
results in a current disability.


CONCLUSION OF LAW

Progesterone deficiency is a not a disease or disability 
which was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The August 1999 statement of the case (SOC) and the June 2002 
supplemental statement of the case (SSOC) advised the veteran 
of the laws and regulations pertaining to service connection.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  In 
June 2001 and February 2002, the veteran was informed of the 
enactment of the VCAA and was advised of the evidence 
necessary to establish entitlement to service connection.  
She was further informed that VA would get service medical 
records and any VA medical records or other medical treatment 
records that it was notified of.  Regarding private records, 
the veteran was advised that she could submit a completed 
authorization or could obtain the records herself.  The 
veteran has not responded to VA's requests for information 
and has not identified additional records that need to be 
obtained.  In keeping with the duty to assist, the veteran 
was provided a VA examination in June 1999.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

Service medical records dated in July 1998 indicate that the 
veteran had been trying to conceive for 11 months without 
success.  Assessment was infertility.  Consultation for 
primary infertility in September 1998 noted a progesterone 
deficiency.  The veteran underwent a VA examination in June 
1999.  She reported that she was unable to get pregnant and 
that a fertility workup by a gynecologist at the Air Force 
Base indicated that she was progesterone deficient.  The 
examiner noted that he reviewed her medical record and that 
this was documented.  She has irregular menses and has gone 
as long as 15 months without having a period.  Impression 
included "progesterone deficiency, previously documented."

VA outpatient records for the period from approximately June 
1999 to January 2001 indicate that the veteran was followed 
in the gynecology clinic.  In September 1999, the veteran 
presented for an infertility workup.  It was noted that she 
had a history of primary infertility with progesterone 
deficiency.  She reported taking a home ovulation test the 
day before and that it was positive.  Assessment was 1) 
primary infertility, recent ovulation per home ovulation 
test; and 2) progesterone deficiency.  Progress note dated in 
November 1999 indicates that the veteran was to discontinue 
Provera and call in for a hysterosalpingogram (HSG).  The 
veteran's husband was to undergo semen analysis.  In January 
2000, the veteran reported that her fibromyalgia symptoms 
were worsening and that she wished to restart pain medication 
and stop infertility treatments. 

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

As discussed, the evidence of record establishes that the 
veteran is progesterone deficient.  Notwithstanding, 
progresterone deficiency represents only a laboratory 
finding, and not an actual disability for which VA 
compensation is payable.  In the July 1999 notice of 
disagreement (NOD), the veteran reported that without 
medication she is unable to bear children.  She further 
indicated that she was claiming loss of use of a creative 
organ because of progesterone deficiency.  The medical 
evidence indicates the veteran has been diagnosed with 
infertility; however, it does not establish that progesterone 
deficiency is the cause of her infertility or that she has a 
current disability related to such deficiency.

The applicable laws and regulations do not permit a grant of 
service connection for a laboratory finding, absent a showing 
of related disability.  Where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for progesterone 
deficiency, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002). 

ORDER

Entitlement to service connection for progesterone deficiency 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

